Exhibit 10(b)

(WELLS FARGO LOGO) [f56107f5610700.gif]   WELLS FARGO BONUS PLAN

The Plan is amended effective January 1, 2010 and supersedes the Wells Fargo
Bonus Plan originally effective January 1, 2000, subsequently clarified
effective January 1, 2004 and January 1, 2006, amended and restated effective
January 1, 2008 and amended effective January 1, 2009. Participants, incentive
opportunities and Performance Measures shall be identified annually.

Page 1 of 10 pages



--------------------------------------------------------------------------------



 



PURPOSE OF THE PLAN
The purpose of the Wells Fargo Bonus Plan (the “Plan”) is to motivate a select
group of management, supervisory and individual contributors to achieve superior
results for Wells Fargo & Company and its subsidiaries (“Wells Fargo”). The Plan
is a discretionary incentive plan designed to provide Participants with
incentive compensation opportunities that focus on individual accountability for
appropriate risk management and full compliance with applicable laws and
regulations, as well as individual and team contributions through the
measurement of meaningful performance goals that are consistent with Wells
Fargo’s corporate and business unit objectives.
The determination and payment of any incentive under the Plan is subject to the
conditions and restrictions imposed under any applicable law, rules and
regulations. A Participant’s rights to or receipt of compensation under the Plan
may be limited, modified, cancelled or recovered to ensure compliance with all
such applicable laws, rules, regulations and guidance that may be issued
thereunder. In addition, the Plan Administrator and/or Wells Fargo (subject to
the authority of the Human Resources Committee of Wells Fargo & Company’s Board
of Directors (the “HRC”)) has full discretionary authority to adjust or amend a
Participant’s incentive opportunity or recommended payout under the Plan at any
time.
This document is comprised of three sections:
     1. Plan Eligibility
     2. Plan Components
     3. Plan Administration
For questions related to this document, policies or the administration of the
Plan, please contact your Human Resources representative.
PLAN ELIGIBILITY

A.   Plan Eligibility

A select group of Wells Fargo management, supervisors and individual
contributors who are in a position to control or influence business results are
eligible to participate in the Plan (“Participants”). Eligibility for
participation is determined on a case-by-case basis. Business unit managers are
responsible for identifying Participants within their business units.
The intent of the Plan is to provide incentive opportunities to those
Participants who are not eligible for a bonus or cash incentive compensation
under any other plan or written agreement with Wells Fargo. Therefore, Plan
Participants who participate in any other Wells Fargo-sponsored cash incentive
compensation plan are not eligible to receive an award under this Plan.

Page 2 of 10 pages



--------------------------------------------------------------------------------



 



B.   Plan Qualifiers.

For purposes of this Plan, a “Disqualifying Factor” is an event, the occurrence
of which immediately invalidates a Participant’s opportunity for an incentive
award. If a Participant’s incentive opportunity is subject to a Disqualifying
Factor and the event occurs, the Participant shall have no incentive opportunity
for that particular Plan Year.

  1.   A Plan Participant must be employed by Wells Fargo as of the last day of
the Plan Year in order to be eligible for an incentive award under the Plan,
unless otherwise noted below or in the Plan Administration section. Exceptions
may be made if the termination is a result of the Participant’s retirement,
death or a qualifying event under the Wells Fargo & Company Salary Continuation
Pay Plan as set forth in the leave of absence or death or retirement policies in
the Plan Administration section.

  2.   A Plan Participant must receive a performance rating of 3 or greater for
the applicable Plan Year to be considered for an incentive award, unless
approved for consideration by the Operating Committee member and Senior Human
Resources Leader for the team member’s business group.

  3.   The Corporate EPS (Earnings Per Share) threshold must be met for payout
to occur under this Plan. If the threshold Corporate EPS is not met, no bonuses
will be paid unless specifically authorized by the HRC. In addition, if Wells
Fargo achieves or exceeds the Corporate EPS threshold, the HRC reserves the
authority to adjust bonuses, up or down, in its discretion.

Business unit managers should work with their Human Resources representative to
identify any other Disqualifying Factors that may impact a Participant’s
eligibility under the Plan.
In addition to the Disqualifying Factors described above, a Participant’s
incentive opportunity under the Plan may be adjusted or denied, regardless of
meeting individual Performance Measures or the Corporate EPS threshold, for
unsatisfactory performance or non-compliance with or violation of Wells Fargo’s:

  1.   Code of Ethics and Business Conduct;     2.   Information Security
Policy, and/or     3.   Compliance and Risk Management Accountability Policy.

INCENTIVE COMPONENTS
Awards under the Plan are made in the sole and absolute discretion of Wells
Fargo and the Plan Administrator, with recommendations from business unit
managers and approvals from senior management. There is no guarantee that an
incentive of any amount will be awarded to any Participant. To the extent an
incentive may be payable, incentive recommendations should be consistent with
the following guidelines:

Page 3 of 10 pages



--------------------------------------------------------------------------------



 



                      Incentive Opportunity Ranges   Business unit managers,
working with Human Resources, shall establish an incentive target for each
Participant’s position.
 
                        The incentive opportunity should be a range around the
target:
 
                   
 
      •   Threshold   -   50% of the target award
 
              -   Satisfactory performance that falls short of target.
 
                   
 
      •   Target   -   100% of the target award
 
              -   Good, commendable on plan performance.
 
                   
 
      •   Maximum   -   150% of the target award
 
              -   Performance that exceeds expectations.
 
                    Performance Measures   A Performance Measure defines the
action or resultant performance expected of a Participant in a given Plan Year.
 
                        Performance Measures may vary from year to year, from
position to position or from one Participant to another. Typically each
Participant should have three to five measures set by their business unit
manager.
 
                        The Performance Measures should be indicators of the
expected:
 
                            1.   Overall financial success at the Participant’s
level or of the Participant’s business unit
 
                            2.   Tactical, operational achievements which will
contribute to the overall success at the Participant’s or business unit’s level.
 
                                and/or

 
                            3.   Major strategic milestones achieved by or on
behalf of the Participant, the Participant’s business unit or Wells Fargo
 
                        The business unit manager is responsible for defining
the Performance Measures within the Plan. The business unit manager is
encouraged to consult with the Participant and Human Resources in identifying
the Performance Measures.
 
                        Performance Measures should be established for each
Participant to be effective as of the beginning of the Plan Year. All
Performance Measures and incentive recommendations are subject to review and
modification at higher levels of the organization.
 
                    Performance Measures   Some characteristics of Performance
Measures: (continued)       •   The Performance Measures should include
identifiable activities

Page 4 of 10 pages



--------------------------------------------------------------------------------



 



                     
 
                                and/or results for each level of achievement.
Most Performance Measures (commonly referred to as “MBOs” or Management Business
Objectives) should have at least three defined Performance Levels: Threshold,
Target and Maximum.
 
                            •   At least one Performance Measure should have a
financial objective that is linked to business group objectives.
 
                            •   One Performance Measure may be based on
Corporate EPS. The appropriate weighting will be determined by the business unit
manager.
 
                            •   Where possible, Participants should have at
least one Performance Measure linked to either P&L or expense management. These
measures can be set up as distinct MBOs or an additional Plan Qualifier.
 
                            •   For Compliance Professionals
 
                                1.   The financial goal must be tied to the
financial performance of the manager who is at least one level above the
Compliance Professional’s immediate supervisor.
 
                                2.   The Compliance Professional’s direct
manager will evaluate the Compliance Professional’s performance measures with
input from the Compliance Professional’s dotted-line manager(s). The final
incentive recommendation under this Plan will be jointly approved by the direct
manager and the dotted-line manager.
 
                        More suggestions on writing good MBOs can be obtained
from Human Resources or can be found in the Wells Fargo Bonus Plan calculator.
 
                    Measure Weighting and Scoring   While Incentive Opportunity
Ranges are designated as target, threshold and maximum, individual measures can
be scored as either an all-or-nothing goal or on a scale.
 
                        Performance Measures may be weighted equally or weighted
individually to correspond with the Participant’s accountability, strategic and
tactical priorities, and/or the difficulty of achieving the goal.
 
                        The scores for multiple Performance Measures are
aggregated to determine the final incentive recommendation. The business unit
manager is responsible for identifying the target, threshold and maximum
Incentive Opportunity Ranges and the scoring guides that will be used to
calculate the Participant’s incentive recommendation.

Page 5 of 10 pages



--------------------------------------------------------------------------------



 



                     
 
                    Award Calculation and Payment   Performance shall be
evaluated as soon as practicable following completion of the Plan Year by the
Participant’s business unit manager and/or any other manager responsible for
reviewing incentive recommendations in the Participant’s business unit. All
awards under the Plan are subject to the following guidelines:
 
                            •   Each Performance Measure is evaluated
individually following the end of the Plan Year. Provided the Plan Qualifiers
and other terms of the Plan have been met, the Participant’s incentive
recommendation for a Plan Year is determined by adding the values determined for
each Performance Measure taking into consideration any assigned weighting. The
incentive recommendation should be within the Incentive Opportunity Range (i.e.,
the threshold, target and maximum opportunity) identified for the Participant’s
position, unless the Participant’s business unit manager or the Plan
Administrator exercise their discretion to modify the award as described below.
 
                            •   Without limiting the discretion of Wells Fargo
or the Plan Administrator, a Participant’s incentive recommendation may be
increased or decreased by up to 15% of the Incentive Opportunity Range (i.e.,
the threshold, target or maximum opportunity), on a discretionary basis by the
Participant’s business unit manager, subject to the approval of the Group Head
for the Participant’s line of business and the Plan Administrator.
 
                            •   Incentive awards are generally calculated as a
percentage of a Participant’s base salary and are subject to approval of the
Group Head for the Participant’s line of business.
 
                            •   Incentive awards will be paid no later than
March 15th of the calendar following the end of the Plan Year.
 
                            •   Awards may be paid in the form of cash or an
equity-based award, or a combination thereof, in the HRC’s discretion. To the
extent the HRC directs the Company to pay all or a portion of an award in the
form of an equity-based award under the Wells Fargo & Company Long-Term
Incentive Compensation Plan (the “LTICP”), the equity-based award will in all
cases be conditioned upon and subject to the approval of the HRC and be subject
to such terms and conditions as approved by the HRC in accordance with the
provisions of the LTICP and reflected in the applicable award agreement.

Page 6 of 10 pages



--------------------------------------------------------------------------------



 



PLAN ADMINISTRATION

  A.   Plan Administrator         The Plan Administrator is the Executive Vice
President and Director of Human Resources. The Plan Administrator has full
discretionary authority to administer and interpret the Plan and may, at any
time, delegate to personnel of Wells Fargo such responsibilities as he or she
considers appropriate to facilitate the day-to-day administration of the Plan.
The Plan Administrator also has the full discretionary authority to adjust or
amend a Participant’s incentive opportunity or recommended payout under the Plan
at any time subject to the authority of the HRC to adjust bonuses as described
herein.         Plan commitments or interpretations (oral or written) by anyone
other than the Plan Administrator or one of his/her delegates are invalid and
will have no force upon the policies and procedures set forth in this Plan.    
B.   Plan Year         Participant performance is measured and financial records
are kept on a “Plan Year” basis. The Plan Year is the 12-month period beginning
each January 1 and ending on the following December 31, unless the Plan is
modified, suspended or terminated.     C.   Disputes         If a Participant
has a dispute regarding his/her incentive award under the Plan, the Participant
should attempt to resolve the dispute with the manager of his/her business unit.
If this is not successful, the Participant should prepare a written request for
review addressed to the Participant’s Human Resources representative. The
request for review should include any facts supporting the Participant’s request
as well as any issues or comments the Participant deems pertinent. The Human
Resources representative will send the Participant a written response
documenting the outcome of this review in writing no later than 60 days
following the date of the Participant’s written request. (If additional time is
necessary, the Participant shall be notified in writing.) The determination of
this request shall be final and conclusive upon all persons.     D.   Amendment
or Termination         The Board of Directors of Wells Fargo & Company (the
“Company”), the HRC, the Company’s President, any Vice Chairman, or the Director
of Human Resources may amend, suspend or terminate the Plan or any incentive
opportunity or recommendation at any time, for any reason. Action taken on
behalf of the Company may be taken by the Chairman, President, Director of Human
Resources or Director of Compensation and Benefits of the Company.

Page 7 of 10 pages



--------------------------------------------------------------------------------



 



  E.   Leaves of Absence         Incentive recommendations under the Plan may be
pro-rated for Participants who go on a leave of absence provided the terms and
conditions of the Plan have been satisfied, the Participant actively worked at
least three months during the Plan Year and the Participant’s performance
contributed towards the achievement of some or all of the Participant’s
Performance Measures. If a Participant’s performance during the Plan Year
contributed towards the achievement of all of the Participant’s Performance
Measures, the Participant’s incentive recommendation should be evaluated as if
the Participant had not gone on leave. Business units should apply these
criteria consistently to all Participants.         For Participants who receive
notice of a qualifying event under the Wells Fargo & Company Salary Continuation
Pay Plan, the Notice Period (as defined by that plan) should be considered in
determining whether the Participant satisfies the three-month “actively at work”
requirement. Incentive recommendations will be determined following the end of
the Plan Year and are subject to the other terms and conditions of the Plan.    
F.   Changes in Employment Status

  1.   Employees hired after the beginning of the Plan Year may be eligible to
participate in the Plan. Incentive Opportunity Ranges and Performance Measures
should be designed accordingly. Where Performance Measures are impractical to
develop for a partial Plan Year, eligibility should be delayed until the next
Plan Year.     2.   If, during the Plan Year, a Participant transfers to another
business unit or receives a promotion to a new position within Wells Fargo, the
Participant’s incentive award should be pro-rated provided the Participant met
some or all of the Performance Measures prior to the transfer or promotion and
the terms and conditions of the Plan have been satisfied. Incentive awards, if
any, will be determined following the end of the Plan Year.

    G.   Death or Retirement         In the event of a Participant’s death or
retirement during the Plan Year, a Participant may be paid a pro-rated incentive
award provided the Participant actively worked for at least three months during
the Plan Year, met some or all of the Participant’s Performance Measures, and
the terms and conditions of the Plan have been satisfied.     H.   Withholding
Taxes         Wells Fargo shall deduct from all payments under the Plan an
amount necessary to satisfy federal, state or local tax withholding
requirements.     I.   Not an Employment Contract         The Plan is not an
employment contract and participation in the Plan does not alter a Participant’s
at-will employment relationship with Wells Fargo. Both the Participant and Wells
Fargo are free to terminate their employment relationship at any time for any
reason. No rights in the Plan may be claimed by any person whether or not he/she
is selected to

Page 8 of 10 pages



--------------------------------------------------------------------------------



 



      participate in the Plan. No person shall acquire any right to an
accounting or to examine the books or the affairs of Wells Fargo.     J.  
Assignment         No Participant shall have any right or power to pledge or
assign any rights, privileges, or incentive awards provided for under the Plan.
    K.   Pro-Rated Incentive Recommendations         In the event that an
incentive recommendation will be pro-rated the following methodology should be
used.

(PRO-RATED INCENTIVE CHART) [f56107f5610701.gif]

      The annual salary should be multiplied by the ratio of months worked
during the Plan Year by the target bonus percentage.         The ratio of months
worked is equal to the number of full months worked in the qualifying position
divided by 12.         For example, a Participant transfers to another position
on November 1st. Their salary was $100,000 per year at the time of transfer, and
they had a 10% incentive target. They achieved all their goals at target level.
Their incentive recommendation would be:

(INCENTIVE RECOMMENDATION CHART) [f56107f5610702.gif]

  L.   Code of Conduct

      Violation of the terms or the spirit of the Plan and/or Wells Fargo’s Code
of Ethics and Business Conduct by the Participant and/or the Participant’s
supervisor, or other serious misconduct (including, but not limited to, gaming
which is more fully discussed below), are grounds for disciplinary action,
including disqualification from further participation in the Plan (including
awards payable under the terms of the Plan) and/or immediate termination of
employment.         Participants are expected to adhere to ethical and honest
business practices. A Participant who violates the spirit of the Plan by
“gaming” the system becomes immediately ineligible to participate in the Plan.
“Gaming” is the manipulation and/or misrepresentation of sales or sales
reporting in order to receive or attempt to receive compensation, or to meet or
attempt to meet goals.

Page 9 of 10 pages



--------------------------------------------------------------------------------



 



  N.   Internal Revenue Code Section 409A

      To the extent that an award is paid in cash under the Plan, Wells Fargo
intends such award to qualify as a short-term deferral exempt from the
requirements of Internal Revenue Code Section 409A. In the event an award
payable under the Plan does not qualify for treatment as an exempt short-term
deferral, such amount will be paid in a manner that will satisfy the
requirements of Internal Revenue Code Section 409A and applicable guidance
thereunder.

Page 10 of 10 pages